Name: Council Regulation (EC) No 1885/94 of 27 July 1994 fixing the guide price for adult bovine animals for the 1994/95 marketing year
 Type: Regulation
 Subject Matter: agricultural activity;  prices;  means of agricultural production;  agricultural policy;  marketing
 Date Published: nan

 30 . 7. 94 No L 197/29Official Journal of the European Communities COUNCIL REGULATION (EC) No 1885/94 of 27 July 1994 fixing the guide price for adult bovine animals for the 1994/95 marketing year THE COUNCIL OF THE EUROPEAN UNION, Whereas the guide price must be fixed in accordance with the criteria laid down in Article 3 (2 ) of Regulation (EEC) No 805/68, HAS ADOPTED THIS REGULATION: Article 1 For the 1994/95 marketing year, the guide price for adult bovine animals shall be, from 1 August 1994, ECU 197,42 for 100 kg live weight. Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ( J ), and in particular Article 3 ( 3 ) thereof, Having regard to the proposal from the Commission (2 ), Whereas, when the guide price for adult bovine animals is fixed, account should be taken of the objectives of the common agricultural policy; whereas the common agricultural policy aims inter alia at guaranteeing a fair standard of living for the farming community, at ensuring that suupplies are available and that they reach consumers at reasonable prices; Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the Europ'ean Communities. It shall apply from 1 August 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1994. For the Council The President Th . WAIGEL (') OJ No L 148 , 28 . 6 . 1968 , p. 24 . Regulation as last amended by Regulation (EC) No 1884/94 ( see page 27 of this Official Journal ). ( 2 ) OJ No C 83 , 19. 3 . 1994, p. 38 .